DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 16th, 2021 have been fully considered but they are not persuasive.
Applicant argues that Timon “fails to disclose a reamer having longitudinal slots including notches defined in a base or bottom surface of a corresponding longitudinal slot.  In fact, the notches 15 of Timon are not even defined in the groove extension 18 as suggested by the Office Action.  Rather, the groove extension 18, which is an extension of the angular groove 17, does not include any type of notch and, in particular, a notch formed on a base or bottom surface of the groove extension 18 as clearly shown in FIG. 1 A of Timon…Additionally, the notches 15 of Tim on are defined on the outer surface of the rotary drill 1 lateral of the groove, not on any base or bottom surface of any type of longitudinal slot.”
 The Examiner respectfully disagrees with these assertions.  The Examiner notes that claim 12 does not require “longitudinal slots including notches in a base or bottom surface of a corresponding longitudinal slot”.  Rather, claim 12 requires an “elongated shaft including a plurality of longitudinal slots and a plurality of apertures defined in a base surface of one of the plurality of longitudinal slots”. 	Timon teaches an elongated shaft (11 + 14) which has a plurality of longitudinal .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	Claims 1-3, 6-8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timon et al. (CH 706593A1).
Regarding claim 12, Timon et al. disclose an orthopaedic surgical system comprising a surgical reamer (1, figures 1A-1B) including a distal end (13) including a plurality of cutting flutes (see figure below), an elongated shaft (11 + 14) extending away from the distal end, and a shank (10) configured to be coupled to a surgical drill, the elongated shaft (11 + 14) including a plurality of longitudinal slots (18’s) and a plurality of apertures (15’s) defined in a base surface of one of the plurality of longitudinal slots, and a depth stop (2, figures 2A-2F) coupled to the surgical reamer (figures 3-8B) including a central opening (24) received on the elongated shaft, a moveable plate (25 + 26) operable to separately engage each aperture to secure the depth stop in position along the elongated shaft, and a plurality of alignment tabs (27) extending into the .

    PNG
    media_image1.png
    308
    362
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Timon et al. (CH 706593A1) in view of Ardito et al. (US 2016/0089159). 	Regarding claim 13, Timon et al. disclose that the claimed invention except for the moveable plate includes a pin sized to be received in each aperture, the pin being configured to extend orthogonal to a longitudinal axis of the elongated shaft. 	Ardito et al. teach a movable plate member (253 + 260) which includes a pin (253, figure 11 sized to be received in each aperture of the surgical reamer (gaps in .

    PNG
    media_image2.png
    353
    534
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-11 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775